Citation Nr: 1806090	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  13-03 349A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1977 to September 1981 and had 17 years and 4 months of prior active service.  He died in March 2014.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the matter is now with the Phoenix, Arizona RO.  In April 2014, the appellant submitted a request to be substituted for the Veteran as the claimant in his VA claim pending at the time of his death.  The Agency of Original Jurisdiction (AOJ) determined that she was eligible to become a substitute claimant as the Veteran's surviving spouse.  In December 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in combat (he was awarded a Purple Heart Medal), and is assumed to have been exposed in service to the excessive levels of noise associated with combat.  He had established service connection for tinnitus.  In March 2012, the Veteran was afforded a VA examination to determine the nature and likely etiology of his bilateral hearing loss.  The examiner points to normal hearing at separation as the rationale for why the Veteran's hearing loss is unrelated to service.  However, he does not identify an alternative non-service related etiology considered more likely.  It is well-established in caselaw that a finding of normal hearing at separation does not preclude a finding of service connection for hearing loss. Furthermore, the examiner opined that Veteran's (now service-connected) tinnitus was at least as likely as not due to noise exposure in service, but he did not explain the basis for dissociating the etiology of the hearing loss from that of the service-connected tinnitus.  Accordingly, a remand for an addendum medical advisory opinion is necessary.

The case is REMANDED for the following :

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and an addendum medical advisory opinion.  Based on review of the record (to include this remand) the audiologist should provide an opinion that responds to the following:

Please identify the most likely etiology for the Veteran's hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss was incurred in service, to include as due to exposure to noise trauma therein?  

If the hearing loss disability is determined to be unrelated to service, please identify the etiology for the hearing loss considered more likely and explain the basis for dissociating the etiology of the Veteran's hearing loss from the etiology of his service connected tinnitus.

All opinions must include rationale. 

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

